per curiam:
La Oficina del Procurador General (Procura-dor) presentó ante nos un informe sobre la conducta profe-*264sional del Ledo. Santiago Martínez Miranda en su desem-peño como representante legal del Sr. José Julián Correa Dávila. Luego de varios trámites procesales, le ordenamos al Procurador formular la correspondiente querella, la cual fue instada el 7 de mayo de 2002. En ésta se le imputa al licenciado Martínez Miranda tres cargos por violaciones a las disposiciones de los Cánones 9, 18 y 19 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
Examinada la querella instada por el Procurador así como la contestación sometida por licenciado Martínez Miranda a través de su representante legal, designamos como Comisionado Especial al Hon. Enrique Rivera Santana (Comisionado) para que realizara una vista evidenciaría y sometiera el informe correspondiente. Tras la celebración de ésta, el Comisionado sometió su informe el 5 de mayo de 2003.
A continuación haremos un resumen de los hechos con-forme surgen del informe del Comisionado y los demás do-cumentos que obran en autos.
r — i
En junio de 1998, el señor Correa Dávila contrató los servicios del licenciado Martínez Miranda para que pre-sentara una demanda de ejecución de hipoteca por la vía ordinaria. Al momento del acuerdo el referido abogado no anotó la dirección física o postal de quien sería su cliente. Sólo obtuvo su número de teléfono. La comunicación entre cliente y abogado se hacía por la vía telefónica o a través de la oficina de la Leda. Texeira Guietz.(1) El 29 de junio de 1998 el licenciado Martínez Miranda presentó la acción de ejecución de hipoteca en el Tribunal de Primera Instancia, Sala Superior de Carolina, contra el Sr. Pascual Ramos *265Ciuro y la Sra. Virginia Fontánez (caso Civil Núm. FCD 98-1558; José Julián Correa Dávila v. Pascual Ramos y otros). A parte de presentar dicha acción, emplazar sólo a la codemandada, señora Fontánez,(2) y acompañar a su cliente en una toma de una deposición duces tecum, el li-cenciado Martínez Miranda no hizo ninguna otra gestión relacionada al caso.
Así, pues, ante la inactividad prolongada, el 28 de junio de 1999 el tribunal de instancia emitió una orden al am-paro de la Regla 39.2(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III. Conforme a dicha disposición, le requirió a las partes involucradas en el pleito que en un plazo de diez días expusieran las razones por las cuales no debía deses-timar la acción y decretar el archivo del caso por no ha-berse efectuado trámite alguno durante los últimos seis meses.(3) Ninguna de las partes respondió al requerimiento del tribunal. En consecuencia, el 13 de septiembre de 1999 el foro de instancia dictó una sentencia en la que desestimó la demanda y decretó el archivo del caso. La copia de la notificación de la sentencia fue archivada en autos el 15 de septiembre de 1999. El licenciado Martínez Miranda no pidió una reconsideración ni acudió en alzada del dictamen.
Así las cosas, el señor Correa Dávila, ajeno a la decisión que emitiera el foro de instancia en su contra, le pidió la renuncia al licenciado Martínez Miranda debido al estan-*266camiento de su caso y a la poca información que éste le ofrecía. Cuando el nuevo abogado del señor Correa Dávila revisó el expediente, le informó que su caso había sido ar-chivado por inactividad. El señor Correa Dávila le pidió a su abogado que presentara la demanda nuevamente. Luego de haber sido presentada, ésta fue desestimada de-bido a que el primer archivo constituyó una adjudicación en los méritos de la causa de acción en el caso. Regla 39.2(c) de Procedimiento Civil, 32 L.P.R.A. Ap. III.(4) Como resultado de esto, el señor Correa Dávila perdió su recla-mación y la oportunidad de cobrar una deuda que, según él, asciende a $20,000 de principal e intereses al 11.5% anual desde el 8 de diciembre de 1987, más los honorarios y gastos de abogado.
f — i > — 1
Reiteradamente hemos expresado que todo miembro de la profesión legal tiene el deber de defender con diligencia los intereses de su cliente con un trato profesional caracterizado por la mayor capacidad, lealtad, responsabilidad, efectividad y la más completa honradez. Su gestión profesional debe llevarse a cabo aplicando en cada caso sus conocimientos y habilidades. Canon 18 del Código de Etica Profesional, supra. Véanse, además: In re Grau Díaz, 154 D.P.R. 70 (2001); In re Águila López, 152 D.P.R. 49 (2000); In re Acosta Grubb, 119 D.P.R. 595 (1987).
De lo antes expuesto se puede colegir, con meridiana claridad, que el licenciado Martínez Miranda incumplió con los deberes éticos exigidos por el Canon 18 del Código de Etica Profesional, supra, cuando, luego de aceptar la *267representación del señor Correa Dávila —aparte de pre-sentar la acción, asistirlo en la toma de una deposición y diligenciar el emplazamiento de uno de los codemanda-dos— no hizo gestión ulterior alguna a favor de éste. Igual-mente, su negligencia y desidia fue manifiesta al ignorar la orden del Tribunal de Primera Instancia, emitida el 28 de junio de 1999 al amparo de la Regla 39.2(b) de Procedi-miento Civil, supra, en la cual se le requería que en el plazo de diez días expusiera las razones que tuviera por las cuales no debía desestimarse la acción. Además, al notifi-cársele la sentencia en la que se desestimaba el caso por inactividad, no informó al cliente sobre ella ni le explicó las posibles consecuencias de este dictamen. Tampoco pidió la reconsideración ni acudió al foro apelativo. Ciertamente, su desempeño dista mucho de ser responsable, diligente y competente como lo exigen los cánones del Código de Etica Profesional que rigen a la clase togada.
De otra parte el Canon 19 del Código de Ética Profesional, supra, obliga a los abogados a mantener a sus clientes informados sobre todo asunto importante que suija en el trámite de los casos. Véanse: In re Cardona Ubiñas, 156 D.P.R. 340 (2002); In re Soto Colón, 155 D.P.R. 623 (2001); In re Rosario, 116 D.P.R. 462, 466-467 (1985).
No cabe duda que el licenciado Martínez Miranda tam-bién incumplió con este precepto al obviar su deber de no-tificarle a su cliente el hecho de que en su caso se había dictado sentencia y no haberle explicado las posibles con-secuencias de este evento procesal. Es menester señalar que al éste iniciar la relación entre abogado y cliente ni siquiera se aseguró de tener un mecanismo efectivo para notificar por escrito al señor Correa Dávila las incidencias del caso. No obtuvo su dirección postal ni residencial.
Sabido es que un abogado debe mantener informado a su cliente de las gestiones realizadas y del desarrollo de los asuntos a su cargo. In re Acosta Grubb, supra. Una sentencia que pone fin, parcial o totalmente, a una *268causa de acción, es uno de los asuntos que debe ser infor-mados inmediatamente por el abogado al cliente. Colón Prieto v. Géigel, 115 D.P.R. 232, 240 (1984).
Finalmente, el licenciado Martínez Miranda incurrió en violación al Canon 9 del Código de Ética Profesional, supra, al no responder diligente y satisfactoriamente tanto a nuestros requerimientos como a los del Procurador General. Es menester puntualizar que en sus comunicacio-nes, hechas a través de su representante legal, se limitó a expresar que todo se debió a un error e inadvertencia de su parte y que se encontraba haciendo gestiones para resar-cirle al señor Correa Dávila la cantidad reclamada por él. Cabe señalar, sin embargo, que no ha especificado a nues-tra satisfacción cuáles son esas gestiones.(5)
Los abogados tienen la obligación ineludible de responder diligentemente a los requerimientos de este Tribunal y a los del Procurador General, en particular cuando se trata de una queja presentada en su contra que está siendo investigada, independientemente de sus méritos. La naturaleza de la abogacía requiere escrupulosa atención y obediencia a las órdenes del Tribunal Supremo, particular-*269mente en la esfera ética. In re Ron Menéndez, 149 D.P.R. 105 (1999). Véanse, también: In re Salichs Martínez, 131 D.P.R. 481, 490 (1992); In re Rosa Batista, 122 D.P.R. 485 (1988).
La conducta desplegada por el licenciado Martínez Miranda, de no responder satisfactoriamente a nuestros reque-rimientos y a los del Procurador General, ciertamente obs-taculizó los procedimientos disciplinarios y dificultaron la evaluación de la queja presentada en su contra. Sencilla-mente es una conducta que no estamos dispuestos a tolerar. (6)
I — H hH h-H
Por las razones anteriormente esbozadas, se decreta la suspensión inmediata del ejercicio de'la abogacía del Ledo. Santiago Martínez Miranda por un término de seis meses, a partir de la notificación de esta opinión. Se ordena al Alguacil de este Tribunal que proceda a notificar esta opi-nión per curiam y Sentencia personalmente al Ledo. Santiago Martínez Miranda y a incautarse de su obra y sello notarial, para ser remitidos, examinados y oportunamente objetos de un informe por parte de la Oficina de Inspección de Notarías. Se le ordena, además, notificar a todos sus clientes de su presente inhabilidad de seguir representán-dolos, devolverles cualesquiera honorarios recibidos por trabajos no realizados, e informar oportunamente de su suspensión a los distintos foros judiciales y administrati-vos del país. Deberá certificarnos dentro de un término de *270treinta días, contados a partir de la notificación de esta opinión per curiam y sentencia, el cumplimiento con estos deberes, notificando también al Procurador General. Se le advierte que el incumplimiento con esta orden podrá refle-jarse en la imposición de ulteriores sanciones.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez suspendería de la abogacía al querellado en forma indefinida. El Juez Aso-ciado Señor Fuster Berlingeri no intervino.

(1) Es menester señalar que el querellado, Ledo. Santiago Martínez Miranda, no recibió pago alguno de su cliente ni siquiera para gastos de presentación de la acción y del diligenciamiento de los emplazamientos.


(2) Del informe del Comisionado surge que el emplazamiento del codemandado Sr. Pascual Ramos Ciuro nunca fue diligenciado, ya que éste no pudo ser localizado. A pesar de esto, no se llevaron a cabo gestiones para emplazarlo mediante edicto.


(3) La Regla 39.2(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone lo si-guiente:
“El juez administrador ordenará la desestimación y archivo de todos los asuntos civiles pendientes en los cuales no se hubiere efectuado trámite alguno por cual-quiera de las partes durante los últimos seis meses, a menos que tal inactividad se le justifique oportunamente. Mociones sobre suspensión o transferencia de vista o de prórroga no serán consideradas como un trámite a los fines de esta regla.
“El juez administrador dictará una orden en todos dichos asuntos, requiriendo a las partes para que, dentro del término de diez (10) días de su notificación por el secretario, expongan por escrito las razones por las cuales no deban desestimarse y archivarse los mismos.”


(4) Sobre el particular, la Regla 39.2(c) de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone, en lo pertinente, que:
“[a] menos que el tribunal en su orden de desestimación lo disponga de otro modo, una desestimación bajo la Regla 39.2 y cualquier otra desestimación, excepto la que se hubiera dictado por falta de jurisdicción, o por haber omitido acumular una parte indispensable, tiene el efecto de una adjudicación en los méritos.”


(5) El 1 de octubre de 2001, este Tribunal le concedió un plazo de diez días al licenciado Martínez Miranda para que compareciera y expresara sus comentarios en tomo a la queja en su contra. El 30 de octubre de 2001, a través de su representante legal, solicitó treinta días adicionales para contestar la queja. Dada su incompare-cencia, el 4 de diciembre de 2001 se le concedió un término hasta el 12 de diciembre de 2001 para contestar la queja. La representación legal del licenciado Martínez Miranda nos informó que el abogado está haciendo las gestiones correspondientes para resarcirle a Correa Dávila la cantidad reclamada por él en la demanda y que dio motivo a esta queja. Señaló que tan pronto su cliente tuviese un adelanto del dinero requerido, se lo haría llegar al señor Correa Dávila y así lo informaría a este Tribunal. El 27 de diciembre de 2001, la Secretaria de este Tribunal le concedió nuevamente un término de diez días al licenciado Martínez Miranda para que con-testara la queja. El 4 de enero de 2002 su representante legal contestó nuevamente diciendo que su cliente estaba realizando las gestiones para resarcirle al señor Co-rrea Dávila la cantidad reclamada por él.
En vista de lo anterior, el 18 de enero de 2002 la Secretaria refirió para la atención del Procurador General el caso de epígrafe. El Procurador le concedió un término final de diez días para que contestara la queja. Sin embargo, el 1ro de febrero, el representante legal del licenciado Martínez Miranda envío una carta en la cual señaló una vez más que su cliente estaba haciendo las gestiones para resarcirle la cantidad reclamada al señor Correa Dávila.


(6) Cabe señalar que a raíz de una acción de cobro instada por el señor Correa Dávila en el Tribunal de Primera Instancia, Sala Superior de Carolina, en el caso Civil Núm. SAC 2001-2954, José J. Correa Dávila v. Santiago Martínez Miranda, contra el licenciado Martínez Miranda, este último le ofreció compensarle por los daños y le indicó que estaba haciendo gestiones para conseguir el dinero. No obs-tante, del informe del Comisionado Especial surge que a la fecha de la vista, el señor Correa Dávila aún no había sido compensado. Esto, a pesar de que el abogado testi-ficó que estaba en disposición de suscribir un pagaré obligándose a pagarle al señor Correa Dávila los $20,000 que había perdido.